C -410343- Doc 47 ile

 

Dear embers rH Ake laurt / cc 3

‘he sexu! assaul? by my Scandia
whom PF dmspedd and looked wpe 0,55 ki
Nev er bachappencd £0 any Boy Scout hile stetroned
tn KoHerclan Te Netlerlonde ply father loaned He
use oF his Kambler Stati Wagon ro Aabhe our
4100 2 Across rhe channel Yo a Gn4oree rh; le
phere L urea § fore’ bly assanl bed Sexually SO
jn tease AKat iv akbicked my | fe jprermunenty
Thes caused a problem with intin acy pa prs Parle!

Warr iages, A « hlb TL coull.7 s here fhe a Huck
wt th my fare dS

AS we were &. pr her y

Lum ily we PA prioke ano strrck Peles, wt,

Father LEC oe Aas since srsed
Cr as Aas Ars bes <, rly motes Thre Wag

a Aeavy burclen fo arry enor one/ly and

also afkete Sd Le physi call, , LZ Ak not Anoy

”
the Scope of Zhe abuse 5 ]
7 ? Abuse sf Scoutjn AS Ba vw ole

Sy? calaing Mow
Lovss (ruby
